Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record include:
US 2018/0213018 (Madani et al) teaching system processing interconnect through an embedded adapter interconnect where event streams received in a data handler from one or more networks are separated into partitions and wherein the loading of the event streams into the partitions can be tracked to balance the loading by controlling the number of partitions used.
US 20160092484 (Finkler) teaching method comprising formatting payload data and timestamps of a plurality of input data sets as a plurality of output data blocks suitable for ingestion into a time series database; and outputting, from time series stager and to the time series database, the plurality of output data blocks at timings according to a sliding time window.
US 10,944,814 (Virtuoso et al) teaching independent scheduling of resources performed for distributed data processing programs where a plan to perform the distributed data processing program may be generated when a request is received that causes the performance of a distributed data processing program.

However, none of the prior art of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136